KLEIN, J.,
Dissenting.
¶ 1 I must respectfully dissent from the majority in this case. I would remand the case to the trial judge for a fuller explanation as to why he discredits out of hand the recantation of the victim. Her testimony was the only testimony to prove that the defendant as well as the neighbor had sex with her. While there was independent medical evidence that the victim had had sex with someone, once she admitted having sex with the seventeen-year-old neighbor boy during the time period in question, all the other evidence was just as consistent with her having sex only with the neighbor. Therefore, only her testimony, not confirmed by any other witness, was responsible for the conviction.
¶ 2 Looking at the cold record, justice and the Supreme Court case of Commonwealth v. Mosteller, 446 Pa. 83, 284 A.2d 786 (1971) require a new trial. Perhaps there was something in the demeanor of the witness that would indicate that a new trial, despite her recantation, would make no difference and Loner would still be convicted. The trial judge is exceptionally able and experienced, and has a well-deserved reputation as one of the Commonwealth’s outstanding jurists. Therefore, I recognize that if he made a full explanation as to why he dismissed the recantation and if he gave reasons why he did not think the outcome would change -absent the victim’s trial testimony, it would be difficult to refute his argument. However, that is not what the judge did in this case. Perhaps because he was concentrating on other issues, he dismissed in two sentences what appears to be newly-discovered evidence that would change the outcome of a trial.
¶ 3 The entire discussion in the judge’s opinion is the following:
The Court is not satisfied the victim’s recanting testimony is true. Her explanation for lying was not reasonable.
Trial Court Opinion and Order, p. 5.
¶ 4 It does not matter whether the trial court believes or disbelieves the recantation. The test is whether for some reason the recantation would not have likely affected the outcome of the trial. Commonwealth v. Fiore, 780 A.2d 704, 711 (Pa.Super.2001), appeal dismissed, 572 Pa. 568, 817 A.2d 1080 (2003) (citing Commonwealth v. Abu-Jamal, 553 Pa. 485, 517, 720 A.2d 79, 94 (1998)); see also Mosteller, supra. At the first trial, it is probable that there would have been a judgment of acquittal without the victim’s testimony. The only reason the trial judge gives for dismissing the recantation is that “[h]er explanation for lying was not reasonable.” While the trial judge may not believe the recantation for some reason not known to us, the explanation as to why a nine-year old might have lied is reasonable. She had been having sex with a seventeen-year-old neighbor, which she well could have known was wrong. This was not revealed to anyone until the trial.
¶ 5 At trial, the victim’s twelve-year-old brother testified that in July 1989, he came across his sister, the victim, and the seventeen-year-old neighbor in a wooded area after they had had sexual intercourse. (N.T. Jury Trial, 11/17/93 at pp. 38-39.) The victim’s brother testified that he did not tell his parents because he did not want to get his sister in trouble. (Id. at pp. 53-54.) The Commonwealth recalled the victim on rebuttal, who admitted that *143she had had sexual intercourse with the neighbor at that time. Neither the victim nor her brother informed CYS of this. That might explain why others thought her father was the one abusing her; there was physical evidence that the victim had had sexual intercourse, but no information about the neighbor until the defense brought it up at trial. It is also noteworthy that at the PCRA hearing on December 2, 1997, defense attorney R. Bruce Manchester recalled the brother’s statement that he had witnessed his sister being raped by “the individual that was one of the people that reported the rape of, the alleged rape [by] Mr. Loner of his daughter.” (N.T. PCRA Hearing, 12/2/97 at p. 6.)
¶ 6 The victim testified that she was taken from her home by CYS in July 1989, shortly after the alleged abuse, and that CYS pressured her into saying her father was the one that committed that act, and that she eventually started to believe it herself. (N.T. PCRA Hearing, 12/8/99 at pp. 22-24.) She remained committed to CYS for many years, and did not want to antagonize the people that had control over her by saying that she had lied. She also stated that she knew at the time of trial that she was lying, but that at that point she was afraid of “what was going to happen to me when I went back home[.]” (Id. at p. 25.) Considering the victim’s age and background, whether or not her statements were true, her explanation for lying is certainly not “unreasonable.”
¶ 7 Accordingly, I would at least remand this matter to the PCRA judge, who was also the judge at both trials, to allow him the opportunity to say why testimony that appears to justify a new trial does not justify a new trial.